Citation Nr: 1636928	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-36 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a neck disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence (private medical opinion and treatment records), for which he waived initial review by the RO at the hearing.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran limited his appeal to the issue identified on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's neck disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

At the May 2016 Board hearing, the Veteran contended that his neck disability is related to an in-service neck injury caused by lifting weights.  He further asserted that he was treated for such injury in-service and that he was not afforded a separation physical examination because he was still being treated with muscle relaxers and pain medication at the time of separation, and thus, a physical examination was deemed unnecessary at that time.  See Board hearing transcript at 4.

The Veteran's service treatment records (STRs) show treatment for muscle spasm of the neck, for which Flexeril was given.  See, e.g., January 26, 1983, STR.  The Veteran's February 1983 separation examination revealed normal results, to include normal head, face, neck, and scalp, and normal spine.

The evidence shows that the Veteran had multiple private MRIs performed on his cervical spine.  An October 2011 MRI report shows that the Veteran has multilevel cervical spondylosis with mild to moderate central stenosis and mild to severe foraminal narrowing most pronounced at C5-6, with central disc protrusion and disc bulge at various cervical spine locations.  A March 2013 MRI report shows broad-based disc/osteophyte complex with central disc protrusion at various cervical spine locations.

At a January 2013 VA examination, the examiner reported a diagnosis of cervical spine DJD (degenerative joint disease).  Regarding the relation of such condition to service, the examiner stated that such condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran' STRs showing neck injury and Flexeril treatment, but explained that there is no evidence in the Veteran' s claims file that he sought treatment for his neck in 30 years and that there is not enough information detailing a history of chronic neck problems that has now led to degenerative arthritis.

However, the Veteran submitted an April 2016 private opinion, in which the provider opined that it is within a reasonable degree of medical certainty that the neck symptoms the Veteran currently suffers from have a direct causal relationship to the injuries he sustained in service.  The private provider explained that, according to the Veteran's military records, the Veteran suffered from an in-service neck injury and, to date, he continues to suffer from symptoms relating to such injury, which the provider's office actively treats.

In comparing these conflicting opinions, it appears that they are the result of a professional difference of opinion regarding the service-related nature of the Veteran's current neck condition.   In weighing this nexus opinion evidence, the Board finds that such opinions are in relative equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that his current neck condition is related to his in-service injury.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection warranted for a neck disability-best characterized as degenerative joint disease of the cervical spine.



ORDER

Service connection for degenerative joint disease of the cervical spine is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


